      Case 6:13-cr-00061-RWS-JDL Document 19 Filed 01/28/20 Page 1 of 1 PageID #: 73

                                  IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF TEXAS
                                             TYLER DIVISION

                                                                §
 UNITED STATES OF AMERICA                                       §
                                                                § CASE NUMBER 6:13-CR-00061-RWS
                                                                §
 v.                                                             §
                                                                §
 JOHNNY HINES, JR.                                              §
                                                                §

                        CONSENT TO REVOCATION OF SUPERVISED RELEASE
                  AND WAIVER OF RIGHT TO BE PRESENT AND SPEAK AT SENTENCING
                   AND TO OBJECT TO THE FINIDNINGS OF THE MAGISTRATE JUDGE

I, Johnny Hines, Jr., charged in a petition with violation of terms of supervised release, have appeared and been advised by
the Court of my rights under Rules 32.1 and 46(d), FED. R. CRIM. P.

On this date, the United States Magistrate Judge conducted a hearing to modify, revoke, or terminate supervised release.
Legal counsel assisted me in the proceeding.

The Magistrate Judge will submit to the sentencing District Judge a written report containing (1) a proposed finding I
violated terms of supervised release, and (2) recommendations that the Court revoke supervised release and sentence me to
an additional term of imprisonment of



In open court, the Magistrate Judge informed me that I may object and thereby secure the District Judge's review of the
proposed findings of fact and recommendation for disposition. The Magistrate Judge also advised that I have the right to be
present with counsel to speak in my own behalf, and to have counsel speak on my behalf before any additional sentence is
imposed.

I HEREBY:
 1. Waive (give up) my right to object to the proposed findings and recommendations of the magistrate judge;
 2. Consent (agree) to revocation of my supervised release;
 3. Consent (agree) to imposition of the above sentence, including all conditions of supervised release
        recommended by the Magistrate judge; and
 4. Waive (give up) my right to be present and speak, and my right to have counsel present and speak, before the
      District Judge imposes the recommended sentence;



                                                                               /
 Date: 2,c>2o
                                                          Defendant
                                                                    /


                                                          Defendant $ Attorney
